DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stahle (US Publication 20190020720), in view of Dolbear et al (US Publication 2019/034478 A1) and in further view of Fisher et al (US Patent 8,435,121 B1). 
The teachings of Stahle and Dolbear as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
Applicant has amended independent claim 1 to incorporate the limitation (1) wherein each hardware component of the one or more hardware components is associated with an individual wrapper of the plurality of wrappers.
[Col. 2 lines 27 – 37: The game server application 115 is executed to launch game applications 121, which are executed within the wrappers 118.] [Col. 3 lines 3 – 12: The wrapper 118 corresponds to an application that provides a virtualized environment for execution of the game application 121. In particular, the wrapper 118 may be configured to virtualize one or more of the resources that the game application 121 expects to access. Such resources1 may include a keyboard, a mouse, a joystick, a video device, a sound device, etc. In this way, the wrapper 118 is able to provide input commands to game application 121 as if the wrapper 118 emulates a keyboard, a mouse, or another type of input device.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stahle and Dolbear together for the same reasons as set forth in the previous office action. Thus, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fisher with the disclosures of Stahle and Dolbear together because they all directed to control game application. Fisher’s disclosing of each hardware component of the one or more hardware components is associated with an individual wrapper of the plurality of 
Regarding claims 2 – 6 and 8 – 10, the base claim 1 is taught by Stahle in view of Dolbear and further in view of Fisher as disclosed above in claim 1 and the additional limitations in claims 2 – 6 and 8 – 10 are taught by Dolbear as disclosed in the previous office action. 
Regarding claim 11, Applicant has amended independent claim 11 to incorporate the limitation (2) wherein the processor communicates with the new interactive component via a wrapper of the new interactive component that is coupled to a game application programming interface (API) through a wrapper API. 
Regarding limitation (2), neither Stahle nor Dolbear explicitly disclose the processor communicates with the new interactive component via a wrapper of the new interactive component that is coupled to a game application programming interface (API) through a wrapper API. However, in the same field of endeavor, Fisher discloses the processor communicates with the new interactive component via a wrapper of the new interactive component that is coupled to a game application programming interface (API) through a wrapper API [Col. 2 lines 27 – 37: The game server application 115 is executed to launch game applications 121, which are executed within the wrappers 118.] [Col. 3 lines 3 – 12: The wrapper 118 corresponds to an application that provides a virtualized environment for execution of the game application 121. In particular, the wrapper 118 may be configured to virtualize one or more of the resources that the game application 121 expects to access. Such resources may include a keyboard, a mouse, a joystick, a video device, a sound device, etc. In this way, the wrapper 118 is able to provide input commands to game application 121 as if the wrapper 118 emulates a keyboard, a mouse, or another type of input device.] [Col. 14 line 26-32: Also, any logic or application described herein, including the game server application 115, the wrappers 118, the game applications 121, and the game client application 145, that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor 803 in a computer system].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stahle and Dolbear together for the same reasons as set forth in the previous office action. Thus, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fisher with the disclosures of Stahle and Dolbear together because they all directed to control game application. Fisher’s disclosing of the processor communicates with the new interactive component via a wrapper of the new interactive component that is coupled to a game application programming interface (API) through a wrapper API would allow Stahle in view of Dolbear to easily and conveniently communicate and control the game application using the hardware component via the wrappers of the hardware component. 
Regarding claims 12-16, the base claim 11 is taught by Stahle in view of Dolbear and further in view of Fisher as disclosed above in claim 11 and the additional limitations in claims 12-16 are taught by Dolbear as disclosed in the previous office action. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 01/25/2021 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hardware components